Mellen C. J.
By the Stat. 1783. c. 42. which is explained by Stat. 1797. c. 21. jurisdiction was given to Justices of the Peace, of all manner of debts, trespasses and other matters wherein the title to real estate is not in question, where the ad damnum, or damage, was not laid or stated to exceed four pounds : and the Justice was authorized to give judgment “ for such damages as he shall find the plaintiff to have sustained,” not exceeding eighty shillings, and to award execution thereon in the forms of law. This Statute cannot be understood to give Justices of the Peace any jurisdiction in actions of replevin, in which the principal object of the suit is restitution of the specific chattels taken ; because it authorizes no judgment for such return, but only for damages, which, in these cases, are merely incidental to the matter in dispute.
Afterwards the Statute of 1789. c. 26. gave to Justices of the Peace original jurisdiction of the action of replevin, when brought by the owner of cattle taken damage feasant, or impounded to obtain a forfeiture supposed to have been incurred for their going at large in violation of law. And by the same Statute, replevin for goods or chattels taken, distrained, or attached, and claimed by a third person, in case they “ are of the value of more than four pounds,” is made originally cognizable by the Court of Common Pleas. This jurisdiction is not. in out *135apprehension, affected bj the Stat. 1807. c. 123. which only enlarges the powers granted to Justices of the Peace by the Statute of 1783. so far as they were limited by the ad damnum ; extending the sum from four pounds to twenty dollars; but embracing no new description of action. Of course the Circuit Court of Common Pleas has original jurisdiction of this class of actions of replevin, if the value of the goods exceed four pounds, though it may be less than twenty dollars ; and there is therefore no error, in this respect, in the record before us. Indeed upon the principle assumed by the plaintiff in error, the judgment ought not to be reversed; for the value of the beast, as stated in the writ, together with the damages assessed by the jury, amount to more than twenty dollars. He ought not, in this stage of the proceedings, to object that this value is fictitious. The jurisdiction of the Circuit Court of Common Pleas in replevin is regulated by the value of the goods,—not by such price, true or false, as parties may choose to affix to them ;—and if an excessive value had been alleged in the writ, for the purpose of giving jurisdiction to the Court, that fact should have been shewn in abatement.

Judgment affirmed.